Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is responsive to papers filed 06/23/2021.
Claims 38, 40, 55 and 57 have been amended. Claim 56 has been newly canceled and claims 58-62 have been newly added. 
Claims 38-42, 44-49, 53-55, 57-62 are currently pending and have been examined on their merits.
Rejections and/or objections from previous office actions are overcome by the newly amended claims and hereby withdrawn.

Allowable Subject Matter
Claims 38-42, 44-49, 53-55, 57-62 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Although methods of cryopreserving tissue with solutions containing dimethyl sulfoxide and ethylene glycol and administering pretreatment solutions with cryoprotectants before cryopreserving the pretreated tissue have been disclosed, the prior art neither teaches nor suggests the combination of this method with the claimed combination of specific retinal tissue markers (Pax6, Chx10 and Brn3) within tissue cell layers along with removing the pretreatment solution (cell protection solution) prior to . 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Claims 38-42, 44-49, 53-55, 57-62 are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA J SCHUBERG whose telephone number is (571)272-3347.  The examiner can normally be reached on 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LAURA J. SCHUBERG
Primary Examiner
Art Unit 1632



/LAURA SCHUBERG/Primary Examiner, Art Unit 1632